El Juez Asociado Se. Aldbey,
emitió la opinión del tribunal.
Por escritura pública de 19 de enero de 1915 otorgada ante el Notario Don Salvador Picornell Cardona, Don-Félix Dumas y Don Francisco Vargas García, asistidos de sus res-pectivas esposas hicieron cesión a Don Domingo Monge Her-nández de los dos primeros plazos de un crédito hipotecario constituido a favor de Don Pedro Virella Uribe, que le fue-ron adjudicados en remate judicial y presentada esa escri-tura de cesión de crédito hipotecario en el registro de la pro-piedad el día dos de febrero de 1915 para su inscripción, el registrador se negó a verificarla por el motivo que aparece en la nota puesta al pie del documento, la que dice así:
*295“Denegada la inscripción del precedente documento por apare-cer satisfechos y cancelados los plazos cedidos por escrituras de carta de pago y cancelación otorgadas en Guayama ante el Notario D. Miguel Zavaleta el once de abril de mil novecientos diez y primero de junio de 1911, habiéndose hecho esas cancelaciones en este registro el día seis de octubre de 1914, por notar al margen de la inscripción séptima de la finca No. 395 al folio 35 vuelto del tomo 9 de Arroyo. Guayama, febrero tres de mil novecientos quince. El Registrador. Felipe Cuchí Amau.”
Contra esta negativa .se interpuso en tiempo oportuno el presente recurso gubernativo en el que no ha presentado alegato alguno para demostrarnos las razones que tiene para que revoquemos la negativa del registrador.
Por los antecedentes expuestos se ve claramente que cuando en 2 de febrero de 1915 presentó Domingo Monge Hernández su título en el Registro de la Propiedad para su inscripción ya habían sido satisfechos y cancelados por escri-tura pública de 11 de abril de 1910 y Io. de junio de 1911 los plazos que le fueron cedidos'del crédito hipotecario y cons-taba su cancelación en el registro desde 6 de octubre de 1914, por lo que tenemos que declarar que el registrador recurrido procedió correctamente al negar la inscripción. Según el artículo 20 de la Ley Hipotecaria, para que el Registrador pueda inscribir o anotar los títulos en que se transfiera o grave el dominio o la posesión de bienes inmuebles o dere-chos reales, deberá constar previamente inscrito o-anotado el derecho de la persona que otorgue o en cuyo nombre se haga la transmisión o gravamen; y como el derecho que se trataba de inscribir no estaba inscrito por haber sido. satis-fecho y cancelado, no podía el registrador verificar la ins-cripción que se le pidió.
La nota recurrida debe ser confirmada.

Confirmada la nota recurrida.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.